Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 7, “at least one second device comprising at least two receiving antennas” is confusing if Figure 1 is referred to. In figure 1, there is no at least two antennas shown. While at the same time, the first device is the device having at least two antennas.
Secondly, there is no device shown/claimed to map the system/method claims to figure 1. In figure 1, device 2 “appeared” only as a portable device with no other specific components. In order to determine distance between two wireless devices, there must be at least antenna and transceivers involved.
Thirdly, there is no devices/components/steps used to determine which receiving antenna I closest to the second device, not to mention determining angles and eventually the distance.

Applicant needs to amend the claims with further detail or adding devices/components to make the claims clear in order to overcome the indefinite rejections.
By referring to the dependent claims 2-6 and 8-12, there appears no further detail/steps found to overcome the 112 rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Curcio (20100144283).
Regarding claims1, 5, 7 and 11, Curcio discloses, to best understanding of the Examiner, a positioning system and method (method and System for Creation and Control of Virtual Rendering Devices, title) comprising:
a first device (see Fig. 4 for first and second device); and
at least one second device comprising at least two receiving antennas (directional antennas, paragraph 0031), wherein a number of the at least two receiving antennas is defined as 
the first device obtains a received signal strength indicator (RSSI) of each of the receiving antenna receiving signals from the second device, determines which of the two receiving antennas is closest to the second device (measure a received signal strength to determine a distance, paragraph 0031) calculates an angle between the second device and the receiving antenna which is determined closest to the second device, and calculates a distance between the second device and the first device (directional antennas or antenna arrays may be used at the user terminal 104 and at the other device to determine the direction of the received radio signal.  Other known methods may be used in position sensors 312 to determine a position of user terminal 104 relative to other terminals, paragraph 0031)(use of directional antennas and direction of received signal use angle for distance determination). Use of direction and distance and RFID (paragraph 0038, Fig. 4) identifies physical information.

Allowable Subject Matter
Claims 2-4, 6, 8-10, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov